Citation Nr: 0616477	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1972.  The veteran had service in Vietnam from July 
1970 to April 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2002 rating decision by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO), which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.

The veteran appeared at the RO in April 2002 and offered 
testimony in support of his claim before the undersigned.  A 
transcript of that testimony has been associated with his 
claims file.

In a letter received in July 2004, the veteran raised the 
issue of entitlement to nonservice connected pension.  This 
issue has not been developed for appellate review and is not 
inextricably intertwined with the issue on appeal.  
Accordingly, this matter is referred to the RO for 
appropriate action.

In September 2004, the Board found that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for PTSD and then denied the claim on the 
merits following a de novo review of all the evidence, both 
old and new.  The veteran appealed.  In December 2005, the 
United States Court of Appeals for Veterans Claims (Court), 
vacated the Board's decision and remanded the matter to the 
Board for compliance with a December 2005 joint motion for 
remand.  


FINDINGS OF FACT

1. Service connection for PTSD was finally denied by the RO 
in April 1997.

2. The additional evidence received since the April 1997 RO 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The April 1997 RO decision which denied service connection 
for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2005).

2. New and material evidence has been submitted to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's request to reopen his 
claim for service connection for PTSD was received in May 
2000, prior to enactment of VCAA.  Notice letters dated in 
July 2000 and December 2004 complied with the specific 
requirements of VCAA.

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran's claim preceded the enactment of the 
VCAA, such as to preclude the possibility of providing such 
notice in this time frame.  However, the July 2000 letter was 
sufficient for the purpose of informing the veteran of the 
information and evidence need to reopen his claim for the 
disorder at issue.  In addition, because the Board has 
determined that the veteran has submitted new and material 
evidence to reopen this claim, any failure on the part of VA 
to comply with VCAA is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

Service connection for PTSD was denied by the RO in April 
1997.  The veteran and his representative were notified of 
this decision and did not appeal.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim for PTSD.

The Board notes that while the RO found that new and material 
evidence had not been submitted to reopen the claim for PTSD, 
the Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).

The evidence of record at the time of the April 1997 rating 
decision included the veteran's service medical records; his 
discharge certificate, DD Form 214 MC; a PTSD Questionnaire, 
and VA outpatient records showing treatment from October 1995 
to October 1996.

The veteran's discharge certificate showed authorized 
decorations included the National Defense Service Medal, 
Vietnam Service Medal with 1-star, Vietnam Campaign Medal 
with 60-device, and the Sharpshooter Rifle Badge. There were 
no awards or citations for valor or denoting combat action.

On his PTSD Questionnaire and other stressor statements, the 
veteran reported that he was exposed to combat action outside 
of Da Nang on Hills 124 and 190, and that he had many friends 
killed in various places in Vietnam.  He indicated that he 
could not recall the names of any of the soldiers killed as 
they all had nicknames, sometimes based on where they were 
from.  His closest friend was from Louisiana and was killed 
in action on Hill 190.  He said that several other friends 
were also killed or wounded in action.

The VA medical records showed that he was treated for various 
maladies on numerous occasions from 1995 through 1996.  The 
diagnoses included myasthenia gravis and depression secondary 
to medical problems.

Based on the evidence above, the RO denied service connection 
for PTSD in April 1997 on the grounds that there was no 
evidence of a psychiatric disorder in service, no current 
diagnosis of PTSD, and no verifiable stressors.

Evidence submitted since the April 1997 RO rating action is 
comprised of records from the Social Security Administration, 
including numerous medical records and a decision finding the 
veteran totally disabled due to myasthenia gravis and 
depression; VA medical records for treatment from 1996 to 
2000, a July 2000 VA psychiatric examination report in which 
the examiner offered a diagnosis of PTSD due to combat in 
Vietnam, and a transcript of a personal video conference 
hearing in April 2002.

The Board finds that the above noted VA psychiatric 
examination report is new and material as it provides 
additional probative information, i.e., a diagnosis of PTSD, 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156.  
Having decided that the medical report is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of the July 2000 VA psychiatric report.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened 
and to this extent only, the appeal is granted.


REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for PTSD 
is required.

The Board observes that the December 2005 joint motion for 
remand faulted VA for having failed to satisfy the duty to 
assist the veteran to fully develop his claim.  Specifically, 
it was found that VA failed to request complete unit 
histories and other documents, which could be used to verify 
or corroborate the veteran's allegation that his unit in 
Vietnam was involved in combat with the enemy, under attack 
by the enemy, or suffered casualties in combat.  In this 
regard, it was noted that when the veteran was examined by VA 
in July 2000, he reported that he served in Vietnam for 15 
months and that his base came under attack nearly every night 
and that, during one such attack, his friend was killed while 
reaching for  a "security jacket."  

Further efforts consistent with the VA's duty to assist 
obligation are thus found to be necessary in order to assist 
the veteran in obtaining verification of those inservice 
stressors leading to the onset of his claimed PTSD.  It is 
noted that a single attempt was made to obtain confirmatory 
data from the Marine Corps Historical Center, and the 
response provided to the RO from that organization in April 
2001 as pointed out in the joint remand was limited to 
Command Chronologies of the Marine 11th Motor Transport BN 
from the months of September and October 1970.

The veteran testified at a videoconference hearing in April 
2002 that his principal duties in Vietnam were driving 
marginal terrain vehicles delivering supplies and troops to 
various places, and patrolling at night.  He said they also 
transported the wounded when helicopters were unavailable.  
He described seeing a friend killed during an attack on Hill 
190 one night in October 1970.  He only knew the soldier as 
"Corporal Woods" and that he was from Louisiana.  He did not 
know his real name or the specific unit that he was assigned 
to but thought that he was with the 3rd Battalion, 1st 
Marines.  The veteran testified that he never shot his weapon 
during any of the nightly attacks.  The veteran also produced 
two ribbons, the Marine Corps Good Conduct Medal and the 
Marine Corps Navy Combat Action Ribbon, which are not shown 
on his personnel records or discharge certificate.  The 
veteran offered no explanation as to what he did to warrant 
the decorations and said only that he was given the ribbons 
when he was in Vietnam without any ceremony or orders. (T p. 
4).

The veteran's service personnel records, a copy of his unit 
records, and a description of his claimed stressors were 
forwarded to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, in Quantico, 
Virginia to attempt to verify his stressors.  A response from 
that organization in February 2003 indicated that they were 
not able to verify the death of a "Corporal Woods" through 
unit records without knowing the specific unit to which he 
was assigned down to the company level.

No subsequent attempt by the RO to obtain updated information 
from the Marine Corps Historical Center or the Office of the 
Commandant of the Marine Corps is shown.  On the basis of the 
foregoing, further efforts are necessary to assist the 
veteran in attempting to verify his claimed stressors.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  a)  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for service connection for PTSD. 
Included therein must be the provisions 
of 38 C.F.R. § 3.304(f) (2005).  As part 
of that same letter, the RO should also 
inform the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, and also 
provide an explanation as to the type of 
evidence that is needed to establish both 
a disability rating and an effective date 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO must contact the veteran in 
writing and request that he furnish 
further clarifying data with respect to 
each of his claimed stressors, including 
his unit of assignment in Vietnam and its 
geographical location as well as any 
combat to which he was exposed while in 
Vietnam and that led to the onset of his 
PTSD. Each of the incidents must be more 
fully described with the dates of any and 
all incidents to within seven days if 
possible, the types and locations of the 
incidents, the full names and service 
numbers of any other persons present, the 
persons wounded or killed, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
should be requested to submit any 
documentation in his possession 
underlying his claimed award of the 
Marine Corps Combat Action Ribbon as well 
as lay statements from individuals with 
whom he served in Vietnam in an effort to 
verify his claimed stressors.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.

3. The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non- 
VA health care providers which have 
examined or treated him for a PTSD since 
July 2000.  In addition, the approximate 
dates of any such examination or 
treatment must also be listed by the 
veteran.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

4. Upon receipt by the RO of clarifying 
data from the veteran as to his inservice 
stressors, the RO must contact in writing 
the National Personnel Records Center 
(NPRC), the Marine Corps Historical 
Center, the Commandant of the Navy and 
Marine Corps and any other appropriate 
source in an attempt to obtain data to 
verify the veteran's claimed stressors to 
include claimed enemy attacks on his base 
location.  To the extent feasible, a 
review should be undertaken of morning 
reports, battalion records, staff daily 
journals, unit histories, after actions 
reports, and operational reports-lessons 
learned, all for the purpose of obtaining 
data to confirm the existence of the 
veteran's inservice stressor(s).  Once 
received, such documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
veteran's claims folder.

5. Following receipt of additional data 
from the NPRC, the Marine Corps 
Historical Center, the Commandant of the 
Navy and Marine Corps and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any inservice stressful event(s), 
verified by the data on file.  If no 
stressor is verified, the RO should so 
state in its report.  In addition, the RO 
must also determine separately whether 
the veteran engaged in combat with the 
enemy during his period of service in 
Vietnam.  The report and/or determination 
relating to each of the foregoing must 
then be added to the claims file.

6. Thereafter, and only if one or more 
inservice stressors that has been 
verified or otherwise accepted as factual 
if determined to have occurred in combat 
per 38 U.S.C.A. § 1154 (West 2002), the 
veteran is to be afforded a VA medical 
examination by a physician in the 
specialty of psychiatry.  The purpose of 
such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be furnished 
to the psychiatrist for use in the study 
of this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation. 
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the psychiatrist.  
All established psychiatric diagnoses are 
then to be fully set forth.

It is requested that the psychiatrist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:

Whether the veteran has PTSD meeting the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, whether it is at least 
as likely as not that the veteran's PTSD 
is the result of any verified inservice 
event(s)?  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the veteran and any verified 
stressor(s).

7. Following the completion of the 
foregoing actions, the RO should review 
the examination report. If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
examination for any and all needed 
action.

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

9. Lastly, the RO must readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; 38 
U.S.C.A. § 1154 (West 2002); and the 
provisions of 38 C.F.R. § 3.304(f).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet.App. 369 (1999). The 
purpose of this remand is to obtain additional procedural and 
evidentiary development. No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


